BaeNiiill, C. J.
When we consider the evidence in the light most favorable to the State, as we are required to do in determining the merits of an exception to the refusal of the court to sustain a demurrer to the evidence under G.S. 15-173, a mere statement of the essential facts relied on by the State renders the conclusion that defendant received the property listed in the bill of indictment “knowing the same to have been feloniously stolen or taken,” G.S. 14-71, so impelling that it requires no discussion or citation of authority. S. v. Larkin, 229 N.C. 126, 47 S.E. 2d 697; S. v. Collins, ante, p. 128. He received a large quantity of valuable merchandise at a grossly inadequate price; he refused to trade for the property in the presence of a young boy; he received it at night; and he was told that it was “hot stuff,” a term commonly understood to mean stolen. He had theretofore inspected a large quantity of merchandise stored in an old barn and later purchased the same for a nominal sum. He accepted, at night, five cases of cigarettes, stored in an old church *464yard. He took the cigarettes and other merchandise from young boys he had no cause to believe were lawfully engaged in the sale of merchandise in the manner here disclosed. He had theretofore received a large quantity of new merchandise taken from the Colonial Stores while it was piled up at night in his home like so much junk, so that he could not tell what it was or estimate its value. He was told each time from whence it came and that it was stolen. He solicited small radios and TV sets. That he was put on notice that the property was stolen would seem to be beyond debate. Indeed the defendant, in his brief, advances no argument to the contrary.
But defendant duly excepted to the evidence tending to show that he received the Colonial Stores property and the TV sets, and that he solicited the delivery of small radios. He did not, however, except to the evidence concerning his offer to purchase TV sets or to the evidence tending to show that he purchased a 17-inch set.
These exceptions are brought forward in his brief. He contends that this evidence tending to show that he had committed like offenses at other times was incompetent and highly prejudicial. We are, however, constrained to hold that they are without substantial merit.
Ordinarily, on a prosecution for a particular crime, evidence tending to show that defendant has committed other distinct, independent, or separate offenses is wholly impertinent and should be excluded. S. v. McClain, ante, p. 171.
But this general rule is subject to well-recognized and uniformly applied exceptions. These exceptions are fully discussed in S. v. McClain, supra, and the cases cited. What is there said needs no amplification, and mere repetition would serve no useful purpose. Suffice it to say that the testimony to which these assignments of error are directed was admissible on the question of defendant’s guilty knowledge at the time he received the merchandise described in the bill of indictment.
In this connection we note that the trial judge, of his own volition, fully and correctly instructed the jury that it was to consider the same only in the event it found the property described in the bill of indictment was stolen and was thereafter received by defendant, “and then only as it may tend to bear and to throw light on the question as to whether the defendant, in receiving such stolen goods described in the bill of indictment, had guilty knowledge of the fact, that they were stolen goods and received such goods with felonious intent, it being for the jury to determine to what extent, if any, such evidence does bear and throw light on such question.”
The other exceptive assignments of error fail to disclose cause for a new trial.
No error.
*465Bobbitt, J., took no part in tbe consideration or decision of this case.